Case 5:18-cv-00420-JSM-PRL Document 19 Filed 06/18/19 Page 1 of 1 PageID 52




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      OCALA DIVISION

SHANNON CHURCH,

      Plaintiff,                                     CASE NO.: 5:18-CV-00420-JSM-PRL

v.

WESTLAKE SERVICES, LLC,

     Defendant.
                                         /


                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


           COMES NOW the Plaintiff, Shannon Church, and the Defendant, Westlake Services,

LLC, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss, with prejudice,

each claim and count therein asserted by Plaintiff against the Defendant in the above styled

action, with Plaintiff and Defendant to bear their own attorney’s fees, costs and expenses.

           Respectfully submitted this 18th day of June, 2019.

/s/ Octavio Gomez                                    /s/ James R. Liebler, II
Octavio Gomez, Esquire                               James R. Liebler II, Esquire
Florida Bar No.: 0338620                             Florida Bar No.: 115348
Morgan & Morgan Tampa, P.A.                          Email: JRLII@lgplaw.com
201 N. Franklin Street, Suite 700                    Liebler, Gonzalez & Portuondo
Tampa, Florida 33602                                 Courthouse Tower - 25th Floor
Telephone: (813) 223-5505                            44 West Flagler Street
Facsimile: (813) 223-5402                            Miami, FL 33130
Primary Emial: TGomez@ForThePeople.com               Telephone: (305) 379-0400
Secondary Email:                                     Facsimile: (305) 379-9626
LDobbins@ForThePeople.com                            Attorney for Defendant
Attorney for Plaintiff
